Citation Nr: 0301277	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
disc disease, prior to September 23, 2002.

(The issue of entitlement to a rating in excess of 40 
percent for lumbar disc disease, from September 23, 2002, 
will be the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from March 1987 to March 
1989 with prior active service.  Due to the nature of the 
appeal, there is no need to obtain additional information 
regarding the veteran's additional service at this point.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

During the course of this appeal, the rating criteria for 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The change was effective 
September 23, 2002.  The new criteria assign ratings based 
on incapacitating episodes.  A 40 percent rating is 
assigned where there have been incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating is 
assigned with incapacitating episodes having a total of at 
least 6 weeks during the past 12 months.  Ratings are also 
for assignment based on chronic orthopedic and neurologic 
manifestations if that results in a higher rating.  Id.  

In this case the old criteria apply to the claim prior to 
September 23, 2002.  Development, as separately set forth, 
is required due to the change in criteria.  The old and 
the new criteria, whichever are more favorable, will apply 
to the claim on and after September 23, 2002.  That will 
be the matter of a separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to a 
rating in excess of 40 percent for lumbar disc disease, 
prior to September 23, 2002, has been obtained by the RO.

2.  The manifestations of the veteran's service lumbar 
disc disease, prior to September 23, 2002, is equivalent 
to severe intervertebral disc syndrome with intermittent 
relief; the veteran has been treated for low back pain 
that radiates to the lower extremities with mild muscle 
spasm and good reflexes.  Pronounced intervertebral disc 
syndrome with little intermittent relief is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbar disc disease, prior to September 23, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claim for entitlement to a rating in 
excess of 40 percent for lumbar disc disease, prior to 
September 23, 2002.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him 
as to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, 
a VA examination has been provided, and there has been a 
rating decision and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome 
in this claim.  All pertinent notice has been provided in 
the documents sent to the veteran.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  

The veteran, through letters and the statement of the case 
has been notified as to evidence and information necessary 
to substantiate his claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and 
by § 3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
it appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply 
with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 
4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of 
a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  The 
Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly 
limits functional ability during flare-ups or when the 
joint is used repeatedly over time.  The Court also held 
that the examiner should be asked to determine whether the 
joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to 
be expressed in terms of additional range of motion loss 
due to any pain, weakened movement, excess fatigability, 
or incoordination.

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

On VA examination of the spine in December 2001, the 
veteran's history included a L5-S1 diskectomy with fusion 
in 1988.  He reported that in the past he switched jobs 
due to his service connection back disability so that he 
currently worked in a job where he had no lifting or 
twisting motions.  He reported that he continued to have 
back pain, especially with weather changes.  He had 
occasional episodes where he had significant back pain and 
leg weakness such that he was incapacitated for a period 
of several hours and he reported that he had muscle spasms 
that could last for days at a time.  He reported 
significant numbness and hypersensitivity such that he 
could not walk barefoot on his left leg and whenever he 
would bend over he would get significant cramping in his 
left calf.  

On examination, the veteran had moderate tenderness to 
palpation in his lower lumbar spine and paraspinal 
muscles.  He had flexion to 90 degrees, extension to 30 
degrees, and side to side bending to 30 degrees each side.  
Of the left lower extremity, there was 4/5 strength of his 
extensor hallucis longus, tibialis anterior, and 
gastrocnemius, with 5/5 on the opposite side.  He had 5/5 
strength of all of his other major muscle groups.  He had 
decreased sensation on the plantar aspect of his foot with 
hypersensitivity to light touch.  He had normal sensation 
in the remainder of his lower extremity.  He had mild 
tenderness in the area of his left calf.  He had a 
negative straight leg raising test on the right.  He had a 
positive straight leg raising test on the left.  He had 2+ 
and symmetric deep tendon reflexes.  The assessment was 
left L5-S1 disk herniation status post diskectomy and 
fusion with persistent symptoms of radiculopathy and nerve 
impingement, especially in the sacral one nerve 
distribution, causing weakness, pain, and loss of 
sensation.  The x-rays showed mild loss of disc height at 
L5-S1.  The alignment was satisfactory.

Private treatment records from December 2001 show the 
veteran was seen in the emergency room with complaints of 
back and leg pain for two days.  The pain radiated down 
the left leg.  He moved all his extremities well.  There 
was cramping of the left calf.  The veteran reported that 
he had not had any back problems for the last 4-5 years.  
He reported that he took pain medication daily and was 
very protective of his back.  However two days previously 
he was bent over and felt a pop in his back.  He reported 
no numbness or weakness and no bowel or bladder 
incontinence.  The veteran had a surgical scar of the 
lumbar spine.  There was mild tenderness to palpation of 
the back.  There was increased pain with straight leg 
raise, particularly on the left.  He had good dorsalis 
pedis pulses and equal reflexes.  There was good 
dorsiflexion of the foot and neurovascular was intact.  
The impression was low back pain. 

VA treatment records shows the veteran was seen in March 
2001 and the veteran reported that his back was doing 
well.  In December 2001 (dated two days after the private 
emergency room record), the veteran complained of low back 
pain with radiation down the left leg.  He reported his 
job involved heavy lifting.  On examination, the spine was 
straight.  There was no tenderness over the spinous 
processes.  There was some mild spasm noted of the left 
lumbar paraspinous muscle group.  Internal rotation of the 
left lower extremity produced pain that radiated down the 
thigh.  The deep tendon reflexes were brisk and equal 
bilaterally.  Straight leg raise was positive on the left.  
The assessment was low back pain and muscle spasm with 
radiculopathy.

In January 2002, the veteran was seen with complaint of 
"pulling" something three weeks previously and went to a 
local emergency room.  He reported that his back improved 
but he had persistent spastic pain in the posterior left 
thigh and lateral lower leg.  On examination of the back 
there was a scar over the lumbosacral spine.  There was no 
tenderness.  There was full range of motion.  There were 
complaints of left buttock pain with extension only.  The 
deep tendon reflexes were 2+ and equal.  The assessment 
was low back pain and sciatica resolving.  
 
The veteran is currently assigned a 40 percent evaluation 
for his service connected postoperative degenerative disc 
disease of the lumbar spine with sciatic neuropathy under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
Under this Diagnostic Code, a 60 percent rating may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.   A 40 percent rating may be assigned for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002).   

The evidence in this case shows that the veteran has low 
back pain and radiculopathy, with mild muscle spasm of the 
back and cramping and pain in the lower extremities.  
However, there is no showing that the veteran experiences 
this symptomatology more frequently than intermittently as 
noted by the veteran's own reports of frequency on VA and 
private treatment records and the frequency of treatment.  
Further, on examination, the veteran's deep tendon 
reflexes were 2+.  While the veteran's symptomatology 
meets the criteria for the 40 percent evaluation, the 
evidence does not show that the criteria for a 60 percent 
rating may be assigned.  There is no showing of pronounced 
intervertebral disc syndrome with little intermittent 
relief.  The symptoms, except for one exacerbation, more 
closely resemble those for the lower rating.  38 C.F.R. 
§ 4.1.  Therefore, the preponderance of the evidence 
establishes that the symptoms do not meet the criteria for 
an increased rating, prior to September 23, 2002. 

It is noted that in statements in support of his claim, 
the veteran reports constant symptomatology related to his 
service connected low back disability.  However, is no 
competent medical evidence to support the veteran's 
contentions as the reported history and complaints on 
private and VA treatment records and VA examinations are 
competent medical evidence as to the totality of the 
veteran's symptomatology.  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Additionally, the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), have been considered, and functional 
limitations have been taken into consideration in 
evaluating the rating assigned.  Further, the veteran has 
referred to his employment exacerbating his 
symptomatology, again, there is no clinical showing of 
symptomatology that would be required for a higher rating.  
Any such symptomatology is again taken into consideration 
in the evaluation currently assigned.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

Additionally, there is no evidence that a separate rating 
should be assigned for any scars related to the service 
connected lumbar disc disease as there is no showing that 
the scars are symptomatic.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. al. (prior to and from August 30, 2002); 
See Esteban v. Brown, 6 Vet. App. 259 (1994) (providing 
for separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14).

In summary, it is the conclusion of the Board that there 
is no symptomatology related to the service connected 
lumbar disc disease, prior to September 23, 2002, that 
would provide for a higher rating and as such, the higher 
rating is not assigned.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
disc disease, prior to September 23, 2002, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

